DETAILED ACTION
Applicant: POULIOT, Nicolas; ROUSSEAU, Gilles; LEPAGE, Marco; MORIN, François; RICHARD, Pierre-Luc; & LAVOIE, Eric
Assignee: Hydro-Québec
Attorney: A. Sasha Mandy (Reg. No.: 74,714)
Filing: Amendment filed 15 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-8, 9-13, 15, 18-21, and 23 are currently pending before the Office.  Claims 3 and 9 were previously indicated allowable, and the limitations from claim 3 were incorporated into independent claims 1 and 15 and claim 9 was amended into an independent claim.

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 15 February 2021, with respect to claim rejections have been fully considered and are persuasive in that the claims were amended to make them definite (§112(b)) and to incorporate the previously indicated allowed subject matter (§103).  The rejections of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1, 4-7, 9-13, 15, 18-21, and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15, the closest prior art references are:
Pouliot et al. – which discloses a portable X-ray imaging system for a powerline component with a T-shape tool, hooks, an X-ray source, and an X-ray detector (Pouliot et al.: Fig. 6).  However, it fails to disclose the source or detector being displaceable in a first direction along the support member axis to vary the distance separating the detector and the source or wherein the detector is further displaceable along a second direction and a third direction wherein all of the directions are transverse to one another. 

    PNG
    media_image1.png
    239
    369
    media_image1.png
    Greyscale

Stock – which discloses a non-destructive testing unit for power line sleeves including a support member to vary the distance between the source and detector to allow suitable detection of components (Stock: Fig. 1; ¶¶34-35).  However, Stock fails to disclose wherein the detector is further displaceable along a second direction and a third direction wherein all of the directions are transverse to one another.

    PNG
    media_image2.png
    426
    614
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    522
    384
    media_image3.png
    Greyscale

Molenaar et al. (US Pub. 2015/0241365) – which discloses an x-ray inspection system which hangs on the wall of a storage tank (Molenaar et al.: Abstract) to inspect welds with an adjustable (¶103) x-ray source (6) and x-ray detector (8).  However, Molenaar et al. fails to disclose inspecting a component of an aerial power line having a line axis, a stabilizing member mountable to a support member to rotate the support member about the line axis, or wherein the detector is further displaceable along a second direction and a third direction wherein all of the directions are transverse to one another.

    PNG
    media_image4.png
    794
    503
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    855
    493
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    843
    460
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an apparatus for inspecting a component of an aerial power line having a line axis, including a frame having a support member mountable about the power line in proximity to the component extending along a support member axis between opposed ends and being rotatable about the line axis; a stabilizing member mountable to the support member to rotate the support member about the line axis and be mountable to a stabilizing structure; and a source emitter and a detector mounted to the support member with the source or the detector being displaceable along the support member axis to vary the distance separating the detector and the source in a first direction (D3), and wherein the detector is further displaceable along a second direction (D2) and a third direction (D1) wherein all of the directions are transverse to one another, in 

    PNG
    media_image7.png
    312
    559
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    392
    517
    media_image8.png
    Greyscale

Regarding claim 9, the closest prior art references are:
Pouliot et al. – which discloses a portable X-ray imaging system for a powerline component with a T-shape tool, two hooks mountable to the power line on either side of the component, an X-ray source, and an X-ray detector (Pouliot et al.: Fig. 6).  However, it fails to disclose the source or detector being displaceable in a first direction along the support member axis to vary the distance separating the detector and the source or a bracket mountable to the hooks, a rod defining a rod axis through the bracket and an aperture in the support member which is rotatable about the rod axis. 
Stock – which discloses a non-destructive testing unit for power line sleeves including a support member to vary the distance between the source and detector to allow suitable detection of components (Stock: Fig. 1; ¶¶34-35).  However, Stock fails to disclose wherein the apparatus includes a bracket mountable to the hooks, a rod defining a rod axis through the bracket and an aperture in the support member which is rotatable about the rod axis.
Furthermore, there isn’t any teaching or motivation in the prior art for an apparatus for inspecting a component of an aerial power line having a line axis, including a frame having a support member mountable about the power line in proximity to the component extending along a support member axis between opposed ends and being rotatable about the line axis; a stabilizing member including a stabilizing frame mountable to the support member to rotate the support member about the line axis and be mountable to a stabilizing structure; and a source emitter and a detector mounted to the support 152) mountable to the hooks (154), a rod (155) defining a rod axis (155A) through the bracket and an aperture (156) in the support member which is rotatable about the rod axis (D4), in combination with the other claimed limitations.

    PNG
    media_image9.png
    390
    570
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    456
    505
    media_image10.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884